The information in this case charged that in Pawnee county January 30, 1923, Walter Gibson did convey and transport about two gallons of whisky from the residence of one Robert Berg to a point on the public highway a quarter of a mile north of said residence. On the trial the jury returned a *Page 288 
verdict finding him guilty and fixing his punishment at a fine of $100 and confinement in the county jail for 90 days. He has appealed from the judgment, but no brief has been filed and no appearance made on his behalf in this court.
A number of errors are assigned but an examination of the record discloses that they are without merit.
The evidence for the state shows that on the day the Bank of Ripley was robbed, Sheriff Scott, of Pawnee county, and one of his deputies were patrolling the roads to intercept the bank robbers, and saw the defendant drive his car to Robert Berg's place, and shortly afterwards he drove back on the public highway, and seeing the officers said to the man in the car with him, "Break the jug." The sheriff stepped upon the running board and found a broken jug containing about a half pint of whisky and the rest of the contents spilled on the floor of the car. The defendant did not testify.
It appearing that the appeal in this case is destitute of merit, the judgment of the lower court is affirmed.
BESSEY, P.J., and EDWARDS, J., concur.